Citation Nr: 0303513	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  02-19 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a bowel disorder.

2.  Entitlement to service connection for residuals of a 
cheek injury.

3.  Entitlement to service connection for residuals of a rib 
cage injury.

4.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1942 to December 
1943 as an aviation cadet, and active duty from December 1943 
to December 1945.  He was a prisoner-of-war of the German 
government for 8 months during World War II.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2002 RO rating decision that denied service 
connection for a bowel disorder, residuals of a cheek injury, 
and residuals of a rib cage injury, and denied an increased 
evaluation for PTSD (rated 10 percent).  In a February 2003 
decision, the Board granted the veteran's motion to advance 
his appeal on the Board's docket for good or sufficient 
cause.


FINDINGS OF FACT

1.  A chronic bowel disorder was not present or demonstrated 
after service.

2.  Chronic residuals of a cheek injury were not present in 
service or demonstrated after service.

3.  Chronic residuals of a rib cage injury were not present 
in service or demonstrated after service.

4.  The veteran's PTSD is essentially asymptomatic and 
manifested primarily by history; symptoms that produce 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) are not found.


CONCLUSIONS OF LAW

1.  A chronic bowel disorder, chronic residuals of a cheek 
injury or chronic residuals of a rib cage injury were not 
incurred in or aggravated by active service; nor may 
irritable bowel syndrome, post traumatic arthritis, peptic 
ulcer disease or peripheral neuropathy be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

2.  The criteria for a rating in excess of 10 percent for 
PTSD are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claims for service connection for a bowel disorder, 
residuals of a cheek injury, and residuals of a rib cage 
injury, and for an increased evaluation for PTSD, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of his disabilities and to 
determine the current severity of his PTSD.  He and his 
representative have been provided with a statement of the 
case that discusses the pertinent evidence, and the laws and 
regulations related to the claims, that essentially notifies 
them of the evidence needed by the veteran to prevail on the 
claims.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  In a May 2001 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claims.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Service Connection for a Bowel Disorder, Residuals of a 
Cheek Injury, and Residuals of a Rib Cage Injury

A.  Factual Background

The veteran had active service from March 1942 to December 
1943 as an aviation cadet, and active duty from December 1943 
to December 1945.  He was a prisoner-of-war of the German 
government for 8 months during World War II.

Service medical records do not show that the veteran was 
treated and evaluated for a bowel disorder, a cheek injury or 
a rib cage injury.  A chest X-ray in January 1943 showed no 
abnormalities.  A report of medical examination in October 
1945 notes that the veteran had sustained a flak wound of the 
face and a possible brain concussion when a bomb on a plane 
exploded after a direct hit in August 1944 over Austria, and 
that he had been a prisoner of war for 8 months.  It was 
noted that he had mild residual headaches.  On examination 
there was a traumatic scar of the upper lip.  His bones and 
joints were normal, and a gastrointestinal disorder was not 
found.  A chest X-ray was reportedly negative.

VA and private medical records show that the veteran was 
treated and evaluated for medical problems from the late 
1940's to 2001.  The more salient medical reports related to 
the claims considered in this appeal are discussed in the 
appropriate sections of the decision.

The veteran underwent a VA examination in June 1949.  A bowel 
disorder, residuals of a cheek injury or residuals of a rib 
cage injury were not found.  The diagnoses were a healed scar 
of the upper lip, chronic pyelonephritis, chronic 
prostatitis, brain concussion not found, urethral stricture 
not found, stomach disorder by history, and hypertrophic 
arthritis of the lower dorsal spine.

The veteran underwent various medical examinations, including 
a VA gastrointestinal examination, in 1992 for former 
prisoners-of-war.  At a VA prisoner-of-war protocol 
examination in August 1992, he gave a history of colonoscopy 
in 1948 for rectal colon polyps.  The findings were residuals 
of a head injury, scarring of the nose, scarring of the right 
forehead, arthritis of the right hand, history of rectal 
colon polyps, history of urethral stricture, mild blood 
pressure, and fungus of nails of foot.

He underwent a neurological examination in September 1992 for 
VA purposes.  No neurological deficits were found.

A review of the record shows that service connection is in 
effect for arthritis of the dorsal spine, rated 10 percent; 
residuals of fracture of the left foot, rated 10 percent; a 
scar of the upper lip, rated 10 percent; PTSD, rated 
10 percent; pes planus, rated zero percent; stomach disorder, 
rated zero percent; urethral stricture, rated zero percent; 
pyelonephritis, rated zero percent; prostatitis, rated 
zero percent; and residuals of a brain concussion, rated 
zero percent.  The combined rating for the service-connected 
disabilities is 30 percent.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran who is a former POW and was detained for not 
less than 30 days and avitaminosis, beriberi heart disease-
ischemic heart disease if the veteran experienced localized 
edema while a POW-, beriberi, dysentery, helminthiasis, 
malnutrition (including optic atrophy associated with 
malnutrition), pellagra, any nutritional deficiency, 
depressive neurosis, a psychosis, any of the anxiety states, 
traumatic arthritis, peptic ulcer disease, irritable bowel 
syndrome, peripheral neuropathy, or residuals of frostbite 
becomes manifest to a degree of 10 percent any time after 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

Statements from the veteran are to the effect that he has 
chronic problems with his bowels due to his experiences as a 
prisoner-of-war during World War II, and that he sustained 
combat injuries to his right cheek and rib cage at that time.  
His statements are consistent with his experiences in service 
and accepted as proof of their occurrence under the 
provisions of 38 U.S.C.A. § 1154(b).  The evidence, however, 
does not show that the veteran had a chronic bowel disorder 
or chronic residuals of the cheek or rib cage injuries in 
service.  Nor do the post-service medical records reveal the 
presence of such conditions.  The evidence must demonstrate 
the presence of the claimed disorders in order to establish 
service connection for those disorders.  38 C.F.R. 
§ 3.303(b).

Nor does the evidence show that the veteran has irritable 
bowel syndrome that may be granted service connection on a 
presumptive basis for former prisoners-of-war.  38 C.F.R. 
§ 3.309(c).  Service connection has already been granted for 
(among others) the dorsal spine arthritis, upper lip scar, 
stomach disorder, and residuals of brain concussion.

In this case, the evidence as a whole does not show the 
presence of a chronic bowel disorder, chronic residuals of a 
cheek injury or chronic residuals of a rib cage injury in 
service or after service.  The preponderance of the evidence 
is against the claims for service connection for such 
conditions, and the claims are denied.




II.  Increased Evaluation for PTSD

A.  Factual Background

A September 1998 RO rating decision granted service 
connection for PTSD and assigned a 10 percent rating for this 
disorder, effective from March 1998.  The 10 percent 
evaluation has remained unchanged since then.

A private medical report dated in November 2000 shows that 
the veteran was seen at a Vet Center.  He was very anxious 
and spoke in a pressured tone.  He was oriented to time, 
place, and person.  He had no hallucinations, delusions or 
paranoid ideas.  There was no evidence of recent and remote 
memory failure.  He was preoccupied with his combat and POW 
experiences that were becoming more distorted and intrusive.  
The Axis I diagnosis was chronic PTSD of moderate severity.

The veteran underwent a VA psychiatric examination in May 
2001.  He denied any symptoms associated with PTSD.  He 
reported that he occasionally gets "struck on the war" 
whenever someone reminds him about it and then he becomes 
somewhat tearful and anxious.  He described these episodes in 
a manner that suggested organic perseveration and fixation.  
He denied any problems with nightmares, sleeplessness, 
anxiety, anger or irritability other than anger over the fact 
that people did not respect the government and the flag.  The 
examiner noted that the veteran was unquestionably showing 
cognitive dysfunction that in all likelihood was Alzheimer's 
deficiency and/or a product of cerebral vascular 
insufficiency.  He had memory problems and reported a recent 
contact with a Vet Center in November 2000.  He worked 2 days 
a week for Good Samaritan and he had been married to his 
second wife since 1990.  His first wife died in 1989 after 
being married to the veteran since 1941.  

The veteran was alert and seemed oriented in all 3 spheres at 
the time of the above VA examination, although he took quite 
some time to come up with the month, year, and specific date 
(the latter was wrong).  He was able to provide his age and 
date of birth, but could not, at first, provide his service 
dates, the time he was shot down, his social security number, 
his zip code, etc.  He was unable to recall many specific 
facts concerning his life without thinking about them for an 
extended period of time.  He did not know the medication he 
was taking.  His conversation tended to be rambling, 
tangential, and totally irrelevant.  He offered non-specific 
irrelevant generalities and at times simply laughed and 
looked off into space.  He denied that he was depressed or 
anxious.  The overall clinical impressions were of dementia 
that was probably Alzheimer's type and/or secondary to 
cerebral vascular insufficiency.  

The review of the veteran's claims folder by the examiner at 
the May 2001 VA examination revealed a history of PTSD that 
appeared to be generally mild.  While the veteran had 
occasional episodes of anger, sadness, and tearfulness, those 
were a matter of organic lability rather than related to 
PTSD.  The Axis I diagnoses were dementia, moderate to 
moderately severe at times, of the Alzheimer's type and/or 
related to cerebral vascular insufficiency; and chronic PTSD 
that was mild.  The GAF (global assessment of functioning) 
was 65 to 70 based on the PTSD alone.  The examiner noted 
that what relatives of the veteran and treating professionals 
were seeing with regard to PTSD was an occasional episode of 
anxiety or depression that was a matter of emotional fixation 
and lability associated with dementia, rather than PTSD.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, PTSD will be rated 
as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

Occupational and social impairment due to mild 
or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only 	during periods of significant 
stress, or; symptoms controlled by continuous 
	medication.-10 percent

In this case, the report of the veteran's psychiatric 
evaluation at a Vet Center in 2000 indicates that his PTSD 
produces moderate impairment and is manifested by anxiety and 
memory failure, but the report of his VA psychiatric 
examination in 2001 by an examiner who reviewed all the 
evidence in the veteran's claims folder reveals that the 
memory failure is due to Alzheimer's and/or cerebral vascular 
insufficiency, and not due to the PTSD.  The veteran's VA 
examination in May 2001 was more extensive and the examiner 
reviewed all the evidence in the veteran's claims file.  
Under the circumstances, the Board finds that the report of 
this examination is more credible than the report of his 
psychiatric evaluation at a Vet Center in 2000.  The report 
of the VA examination reveals that the veteran's occasional 
episodes of anxiety and depression are related to Alzheimer's 
and/or cerebral vascular insufficiency, for which service 
connection has not been granted.  The manifestations of a 
non-service-connected disability may not be considered in the 
evaluation of the PTSD.  38 C.F.R. § 4.14 (2002).

The overall evidence indicates that the veteran's PTSD is 
manifested primarily by history and produces no more than 
mild social and industrial impairment that supports a GAF of 
65 to 70.  A GAF of 61-70 indicates some mild symptoms or 
some difficulty in social, occupational or school 
functioning, but generally functioning pretty well with some 
meaningful interpersonal relationships.  GAF's are defined 
under the provisions of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM IV) that is to be used in the 
evaluation of the veteran's psychiatric disability.  
38 C.F.R. § 4.125 (2002).

The evidence does not show that the veteran's PTSD symptoms 
produce occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Hence, the 
Board finds that the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent for the PTSD, 
and the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims considered in this appeal because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).











ORDER

Service connection for a bowel disorder, residuals of a cheek 
injury, and residuals of a rib cage injury is denied.

An increased evaluation for PTSD is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

